         Case 1:19-cr-00921-AKH Document 20 Filed 03/25/21 Page 1 of 2
                                         U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     March 15, 2021

VIA EMAIL
                                         7KHSDUWLHVDUHKHUHE\RUGHUHGWRDSSHDUIRUDEDLOKHDULQJ
The Honorable Alvin K. Hellerstein       RQ0DUFKDWSP
United States District Judge
Southern District of New York            6RRUGHUHG
500 Pearl Street                         V+RQ$OYLQ.+HOOHUVWHLQ
New York, New York 10007                 0DUFK

       Re:     United States v. Nicholas Truglia, 19 Cr. 921 (AKH)

Dear Judge Hellerstein:

       The Government writes to respectfully request that the Court schedule a conference to
address potential violations of the defendant’s conditions of release in the above-referenced case.

        As the Court is aware, the defendant is charged in a two-count Indictment with participating
in a conspiracy to commit wire fraud, in violation of 18 U.S.C. § 1349, and with participating in a
conspiracy to commit money laundering, in violation of 18 U.S.C. § 1956(h). The charges stem
from his alleged role in a scheme to conduct a cyber intrusion of online accounts of a victim. The
intrusion, which was accomplished in or around January 2018 via a takeover of the victim’s mobile
phone number, resulted in the theft of approximately $23.8 million worth of cryptocurrency.

       On or about April 15, 2020, the defendant was presented before Magistrate Judge Robert
W. Lehrburger in the Southern District of New York. At the conclusion of the presentment,
Magistrate Judge Lehrburger set bail conditions. Among other conditions, the defendant was
prohibited from using devices capable of accessing the Internet, such as computers and cellphones.

       In or around mid-December 2020, the Government received copies of WhatsApp
communications (the “December Communications”). WhatsApp is popular application that
enables a user of the application to, among other things, use a cellphone’s Internet connection to
send messages to other users of the application. The recipient of the December Communications
believed that the messages were sent by the defendant. After learning of the December
Communications, the Government obtained records from WhatsApp, which reflect that the
account from which the communications were sent was associated with an iPhone and that the
account accessed the application in mid-December 2020 from a particular IP address (the “IP
Address”). The Government also recently obtained records from the telecommunications
company (the “Telecommunications Company”) associated with the IP Address. According to the
records, the subscriber to whom the IP Address was assigned has the same last name as the
          Case 1:19-cr-00921-AKH Document 20 Filed 03/25/21 Page 2 of 2

                                                                                             Page 2


defendant. In addition, the address listed for the subscriber is on the same street as the defendant’s
current residence. 1

        In addition, during the past few days, the Government received copies of additional text
and Instagram communications (the “March Communications”). The recipients of the March
Communications believe that the March Communications were also sent by the defendant. The
recipients of the communications, which, in substance and in part, refer to “revenge” and a plan to
cause negative media attention, believe that the messages are threats, which the recipients are
concerned the defendant may act upon. Based on media reports, the defendant previously accused
the recipients of the communications of attempting to steal the defendant’s cryptocurrency.
Criminal charges were subsequently filed against the recipients in state court in 2018. According
to the reports, the charges were ultimately dismissed and sealed. Copies of examples of the
December and March Communications, from which names have been redacted, are enclosed as
Exhibit A. 2

        Accordingly, the Government requests that the Court schedule a conference at the first
available opportunity to address the defendant’s potential violations of his release conditions. As
the defendant currently resides in Florida, the Government is amenable to proceeding with such a
conference via video or telephone.

                                               Respectfully submitted,

                                               AUDREY STRAUSS
                                               United States Attorney

                                           By: _____________________________
                                              Timothy Capozzi
                                              Assistant United States Attorney
                                              (212) 637-2404

cc:    Mark Gombiner, Esq., Federal Defenders of New York




1
  The Government obtained the WhatsApp and Telecommunications Company records referenced
above in response to grand jury subpoenas. In an abundance of caution and in an effort to avoid
any unauthorized disclosure of grand jury materials, the Government is filing this letter, which it
has not shared with Pretrial Services, by email. In addition, the Government has thus far not shared
the existence of these records or the records themselves with Pretrial Services. The Government
will promptly provide copies of this letter and the records to Pretrial Services if the Court
authorizes such disclosure.
2
  The Government has shared with Pretrial Services copies of the December Communications and
the March Communications, which the Government obtained outside the grand jury subpoena
process.
